DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on August 5, 2020. 
Claims 1-19 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claim 1 is objected to because of the following informalities: “air4craft” should be corrected to “aircraft”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozano (US 20180350104 A1) in view of Mammarella et al. “Machine Vision/GPS Integration Using EKF for the UAV Aerial Refueling Problem”. 
Regarding claims 1-19:
With respect to claims 1 and 11, Lozano teaches: 
receiving, by an imaging first aircraft, a reflected energy from an imaged second aircraft; (“A subsystem we will call STOF, composed of a TOF (Time Of Flight) type camera, with the peculiarity that it measures the time it takes a light impulse generated and reflected on the different objects of our working scenario, from the moment it leaves our generator thereof to the moment it reaches each pixel of the image sensor used” [0035]) Which shows that the aircraft is able to receive energy,  the light impulses, that is reflected off of the environment, including a second aircraft. 
generating, by a controller, a three-dimensional (3D) point cloud based on the reflected energy; (“The camera electronics are capable of detecting the aforementioned light pattern on the objects around us and, based thereon, through triangulation and trigonometry, determining the relative distances thereto of the constituent points thereof” [0036], “Among other results, the P element obtains a point cloud of the receptacle and parts annexed thereto of the receiver aircraft.” [0037]) This shows that a point cloud is generated based on the reflected energy of the light impulses. 
identifying a target 3D model in the 3D point cloud; (“Among other results, the P element obtains a point cloud of the receptacle and parts annexed thereto of the receiver aircraft. Knowing this point cloud and comparing it with information stored in a database, of the 3D models of the possible aircraft to be contacted, a 3D model of the receiver can be placed in a virtual space and, based thereon, obtain the exact position of the receptacle thereof.” [0037]) 
rotating and scaling one of a pre-defined 3D model and the target 3D model to find a 3D point registration between the target 3D model and the pre-defined 3D model; (“Knowing this point cloud and comparing it with information stored in a database, of the 3D models of the possible aircraft to be contacted, a 3D model of the receiver can be placed in a virtual space and, based thereon, obtain the exact position of the receptacle thereof. The point cloud is also made to pass through a previously trained neural network in order to finally obtain the position of the receptacle once again (redundantly)… The P element calculates all the significant points and vectors mentioned earlier. It also adjusts dimensions and eliminates aberrations from the lenses or from the sensor itself.” [0037])
determining a distance to the airborne vehicle based on an amount of scaling required to find the 3D point registration; (“All the S3D, STOF and SDOE subsystems will generate point clouds based on the calculated distances and will have electronics with embedded algorithms capable of pre-processing the information received from their cameras and send it to the rest of the processing P element it obtains from those points, the location of the receiver aircraft's receptacle and the location of the boom tip based on its 3D models once embedded in those point clouds obtained.” [0042]) The programs that scale and rotate the 3D points and model of the detected aircraft are also are able to determine the distances related to the aircrafts. 
However, Lozano does not teach, but Mammarella teaches: 
determining a relative pose of the airborne vehicle based on an amount of rotation required to find the 3D point registration; (“Following the solution of the matching problem, the information in the set of points P must be used to derive the rigid transformation relating the CRF to TRF… The algorithm proceeds by iteratively improving an estimate of the rotation portion of the pose” (IV. MV System, C.)) This shows that the pose of the aircraft is found using a detected set of points and transforming and rotating the points until a pose of the aircraft is determined. 
determining a relative direction from the imaging first aircraft to the imaged second aircraft based on a boresight angle; (“Alternatively, the MV-based estimation of the camera–tanker distance at previous time instants can be used as a good approximation of the current distance (assuming a fast sampling rate for the MV system). The relative orientation between the camera and tanker—i.e., the last three elements of X—can be obtained from the yaw, pitch, and roll angle measurements of both the UAV and tanker, which are provided by conventional gyros. In terms of the linear distance, if the sampling rate of the MV system is sufficiently small, the last MV estimation of the camera–tanker relative orientation can be used as a good approximation of the current orientation.” (IV. MV System, B.)) This shows that the relative direction of the aircrafts can be determined using the angle measurements and orientation of the aircrafts found by the sensors. Therefore, the boresight angle of the sensors can be used to determine the aircrafts’ relative direction. 
steering at least one of first and the second aircraft into formation based on the distance, the relative pose, and the relative direction; (“The position and orientation data coming from the MV and GPS sensors are then combined by the sensor fusion system and supplied to the UAV docking control laws. These control laws guide the aircraft during the docking maneuver and maintain the UAV within the specified 3-D window during the refueling phase.” (I. Introduction, para. 8)) 
a network interface communicatively coupled to a flight control system of one of the first and the second aircraft; (“it is assumed that the tanker and the UAV can share a short-range data communication link during the docking maneuver” (II. MV-Based AR Problem, B.), “The position and orientation data coming from the MV and GPS sensors are then combined by the sensor fusion system and supplied to the UAV docking control laws. These control laws guide the aircraft during the docking maneuver and maintain the UAV within the specified 3-D window during the refueling phase.” (I. Introduction, para. 8)) This shows that the two aircrafts are communicatively coupled to a flight control system so that the docking maneuver between the two aircrafts can be controlled. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Lozano’s aerial refueling system and Mammarella’s UAV aerial refueling and calculation system because (“The achieved results indicate that the accuracy of the relative position using GPS or MV estimates can be improved by at least one order of magnitude with the use of EKF in lieu of other sensor fusion techniques” See Mammarella (Abstract)) where the calculations to determine the pose and direction of the aircrafts based off the sensor information are improved. 

With respect to claims 2 and 12, Lozano in combination with Mammarella, as shown in the rejection above, discloses the limitations of claims 1 and 11. The combination of Lozano and Mammarella teaches the UAV aerial refueling system of claims 1 and 11. Lozano further teaches: 
the other of the first and the second aircraft comprises an aerial refueling aircraft; (“The present invention develops an automated system for placing the boom in contact with the receiver aircraft for in-flight aerial refueling” [0021], FIG. 2 shows that the aircraft is a refueling aircraft.) 
Lozano does not teach, but Mammarella teaches: 
one of the first and the second aircraft comprises an unmanned aerial vehicle (UAV) that is capable of aerial refueling; (“the objective is to guide the UAV within a defined 3-D window (3DW, also called the “refueling box”) below the tanker where the boom operator can then manually proceed to the docking of the refueling boom followed by the refueling phase” (I. Introduction, para. 3)) 
steering the at least one of the first and the second aircraft comprises steering the UAV into an refueling pose with the aerial refueling aircraft; (“The position and orientation data coming from the MV and GPS sensors are then combined by the sensor fusion system and supplied to the UAV docking control laws. These control laws guide the aircraft during the docking maneuver and maintain the UAV within the specified 3-D window during the refueling phase.” (I. Introduction, para. 8)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Lozano’s aerial refueling system and Mammarella’s UAV aerial refueling and calculation system because of (“the need of accurate measurements of the “tanker–UAV” relative position and orientation from the “precontact” to the “contact” position and during the refueling phase.” See Mammarella (I. Introduction, para. 1)). 

With respect to claims 3 and 13, Lozano in combination with Mammarella, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
The combination of Lozano and Mammarella teaches the UAV aerial refueling system of claims 1 and 11. Lozano further teaches sensing the second aircraft using one of a scanning Lidar and a flash Lidar; (“The STOF subsystem also has electronics, a laser with its diffuser, a lens and a narrow bandpass filter F1 to eliminate light other than that used to excite our scenario. Here the electronics have a main functionality, that of calculating the round-trip time of the photons output by the laser emitter L1, which also forms part of this subsystem, and which bounce off the objects around the aircraft to return to each camera pixel. These electronics will be equally responsible for firing the laser light pulses” [0035]) Lidar uses reflected laser lights for scanning the environment, so this shows that the system uses a laser sensor for detecting the surrounding environment including another aircraft. 

With respect to claims 4 and 14, Lozano in combination with Mammarella, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
The combination of Lozano and Mammarella teaches the UAV aerial refueling system of claims 1 and 11. Lozano further teaches sensing the second aircraft using stereo cameras; (“1. A 3D vision subsystem formed, without loss of generality, by a left camera and another right camera that generate a 3D view of the working scenario (which we will call 3D subsystem: S3D).” [0034]) which a stereo camera uses multiple lenses to capture a 3D view and perceive depth. 

With respect to claims 5 and 15, Lozano in combination with Mammarella, as shown in the rejection above, discloses the limitations of claims 4 and 14. 
The combination of Lozano and Mammarella teaches the UAV aerial refueling system of claims 4 and 14. Lozano further teaches illuminating the second aircraft using one of a visual light source and an infrared light source; (“A second subsystem containing a TOF (Time of Flight) type camera, with the peculiarity that it measures the time of a light pulse generated and reflected on the various objects of our working scenario, from which said pulse is output by our generator thereof, until it reaches each pixel of the image sensor used… The laser will be accompanied by a light expanding lens generated to illuminate the entire working scenario, although in a particular embodiment this lens may be a diffraction lens that only emits light to certain points of our working scenario” [0056]) This shows that the detected aircraft is being illuminated using light to detect the surroundings. 

With respect to claims 6 and 16, Lozano in combination with Mammarella, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
The combination of Lozano and Mammarella teaches the UAV aerial refueling system of claims 1 and 11. Lozano further teaches identifying the target 3D from the 3D point cloud using machine learning to facilitate faster, more precise three-dimensional point set registration; (“In the case of traditional processors, P adjusts the 3D models with the values of the point clouds thus obtained and, thus, arranges said 3D models in a virtual space and determines the positions of the aforementioned values and points of interest. In the case of the neural network, the desired values are obtained after training with different real refueling situations.” [0068]) This shows that the system can trained to identify the 3D points using machine learning. 

With respect to claims 7 and 17, Lozano in combination with Mammarella, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
The combination of Lozano and Mammarella teaches the UAV aerial refueling system of claims 1 and 11. Lozano does not teach, but Mammarella teaches identifying the target 3D from the 3D point cloud using stochastic filtering to facilitate faster, more precise three-dimensional point set registration; (“The discrete-time Kalman Filter [27] involves two basic steps. The first step consists in using the system dynamic model to predict the evolution of the state between consecutive measurement instances. The second step consists in the use of the measurements along with the system dynamic model for evaluating the optimal (Newton-like) correction of the estimated values at the time of the measurements. The filter characterizes the stochastic disturbance input through its spectral density matrix and through the measurement error by its covariance” (VI. Sensors Fusion Using the EKF, A.)) The filter is used to filter out unnecessary noise that is picked up by the sensors and give more precise measurements, therefore the system can better identify the target from the point cloud. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Lozano’s aerial refueling system and Mammarella’s UAV aerial refueling and calculation system because (“The achieved results indicate that the accuracy of the relative position using GPS or MV estimates can be improved by at least one order of magnitude with the use of EKF in lieu of other sensor fusion techniques” See Mammarella (Abstract)) where the calculations to determine the pose and direction of the aircrafts based off the sensor information are improved. 


With respect to claims 8 and 18, Lozano in combination with Mammarella, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
The combination of Lozano and Mammarella teaches the UAV aerial refueling system of claims 1 and 11. Lozano further teaches identifying the pre-defined 3D model of more than one pre-defined 3D model based on a user input; (“Knowing this point cloud and comparing it with information stored in a database, of the 3D models of the possible aircraft to be contacted, a 3D model of the receiver can be placed in a virtual space and, based thereon, obtain the exact position of the receptacle thereof.” [0037]) 

With respect to claims 9 and 19, Lozano in combination with Mammarella, as shown in the rejection above, discloses the limitations of claims 1 and 11. The combination of Lozano and Mammarella teaches the UAV aerial refueling system of claims 1 and 11. Lozano further teaches: 
identifying one or more discriminating features of the target 3d model comparing the one or more discriminating features of the target 3D model to more than one candidate pre-defined 3D model; (“Among other results, the P element obtains a point cloud of the receptacle and parts annexed thereto of the receiver aircraft. Knowing this point cloud and comparing it with information stored in a database, of the 3D models of the possible aircraft to be contacted, a 3D model of the receiver can be placed in a virtual space and, based thereon, obtain the exact position of the receptacle thereof.” [0037]) This shows that features such as different parts of the aircraft can by identified from the 3D point cloud, and compared to a database of possible aircraft. 
identifying the pre-defined 3D model of more than one candidate pre-defined 3D model based a correspondence of the one or more discriminating features in both the target 3D model and the pre-defined 3D model; (“Knowing this point cloud and comparing it with information stored in a database, of the 3D models of the possible aircraft to be contacted, a 3D model of the receiver can be placed in a virtual space and, based thereon, obtain the exact position of the receptacle thereof.” [0037]) This shows that the features of the 3D point cloud can be compared to possible aircraft 3D models, and therefore the appropriate 3D model of the aircraft can be identified. 

With respect to claim 10, Lozano in combination with Mammarella, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Lozano and Mammarella teaches the UAV aerial refueling system of claim 1. Lozano further teaches wherein the controller is carried by at least one of the first and the second aircraft to reduce latency of image processing; (“Once the positions of the tube nozzle, the receptacle mouth and pointings thereof are dynamically determined, over time, with respect to common axes, this information may be supplied to the Control Laws of both the receiver and tanker and of its boom and establish the automatic contact.” [0030], “II. A second element (detailed in FIG. 2), which we call C, formed by a second box or casing (14) that houses the other subsystems of this invention, including part of the final P processing element (FIG. 2) and element that interfaces with the aircraft system where the control laws are located.” [0048]) This shows that the image processing and controller of the aircraft can be located on the aircraft. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Mammarella et al. “Comparison of point matching algorithms for the UAV aerial refueling problem” is pertinent because (“The digital camera recorded the image simulating an approach maneuver from pre-contact to contact. The Harris Corner Detection method-used for feature extraction purposes-was tuned through selection of the thresholds, to provide a reasonable number of corners.” (6.3 Real image analysis)) which pertains to feature extraction of a detected aircraft based on a 3D model. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662